Citation Nr: 0509031	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  04-05 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus.

3.	Entitlement to a compensable rating for the residuals of a 
shell fragment wound of the right thigh.  

4.	Entitlement to a compensable rating for the residuals of a 
shell fragment wound of the right elbow.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2002 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

On December 14, 2004, a videoconference hearing was held 
before the undersigned Acting Veterans Law Judge, who is 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  At 
the hearing, the veteran withdrew his appeal of issues 
relating to a compensable rating under the provisions of 
38 C.F.R. § 3.324 and entitlement to service connection for a 
cognitive/psychiatric disability (claimed as memory loss).  


FINDINGS OF FACT

1.  The veteran's current bilateral sensorineural hearing 
loss began during his active service.  

2.  The veteran's tinnitus is at least as likely as not 
related to acoustic trauma to which he was exposed while on 
active duty.  

3.  The veteran has a shell fragment wound scar of the right 
thigh with a retained metallic foreign body, with complaints 
of pain.

4.  The veteran has a shell fragment wound scar of the right 
elbow with a retained metallic foreign body, with complaints 
of pain. 


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred in 
active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2004).

2.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  The criteria for a rating of 10 percent for the residuals 
of a shell fragment wound of the right thigh have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

4.  The criteria for a rating of 10 percent for the residuals 
of a shell fragment wound of the right elbow have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions and testimony herein; his service 
medical records; VA treatment records on various dates from 
2001 to 2002; and VA examination reports dated in April and 
May 2000.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence submitted by the veteran 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, on each claim addressed herein.  

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard, the RO notified the appellant of the requirements 
necessary to establish his claims herein in a February 2002 
VCAA letter, prior to adjudication by the RO in June 2002.  
The February 2002 VCAA letter provided notification of the 
information and medical evidence necessary to substantiate 
his claims, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit information regarding any evidence that 
he believes pertains to his claims.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2004); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  In addition, the veteran 
was furnished a January 2004 statement of the case which also 
provided the veteran with the appropriate notice for 
compliance with the VCAA.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran, the veteran has 
been afforded the proper VA examinations, and had a hearing 
on appeal.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

I.  Claims for Service Connection

The veteran claims that service connection should be granted 
for bilateral hearing loss and tinnitus, and he maintains 
that such are due to noise exposure during his active duty.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Bilateral Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran served on active duty in the Army from January 
1966 to November 1967, including service in the Republic of 
Vietnam.  His report of separation, Form DD 214, noted his 
inservice specialty as a light weapons infantryman, and 
indicated that he had been awarded a Combat Infantryman 
Badge.  Review of his service medical records shows no 
complaint or manifestation of hearing loss or tinnitus while 
he was on active duty.  His discharge examination report, 
performed in November 1967, was silent as to complaints or 
diagnoses of hearing loss and/or tinnitus.

In January 2002, the veteran filed his claim seeking, in 
part, service connection for bilateral hearing loss and 
tinnitus.  In April 2002, a VA audiological examination was 
conducted.  At that time, he reported having had hearing 
problems ever since an inservice exposure to an artillery 
explosion in December 1966.  Following his discharge from the 
service, the veteran reported a history of performing 
construction work, farming and factory work.  He stated that 
he had intermittent ringing tinnitus that occurred daily and 
lasted minutes.  This tended to occur more often in the right 
ear and began after the previously mentioned exposure to 
artillery noise.  An audioglogical evaluation revealed 
moderate bilateral sensorineural hearing loss, which meets 
the standards listed in 38 C.F.R. § 3.385.  The report also 
noted a diagnosis of tinnitus.  The VA examiner opined that 
the veteran's hearing loss was consistent with his reported 
history of noise exposure, both in the military and in 
civilian life.  The VA examiner opined that the veteran's 
tinnitus was at least as likely as not related to acoustic 
trauma during his active duty.  He also opined that hearing 
loss and tinnitus are typically concomitant symptoms for 
noise exposure.

In view of the current medical findings of a bilateral 
hearing loss disability, the veteran's credible history of 
acoustic trauma in service, and the opinion of the VA 
examiner (which attributes the veteran's current hearing 
loss, at least in part, to his military noise exposure), the 
Board finds that the veteran's current bilateral 
sensorineural hearing loss originated in service.  See 
38 U.S.C.A. § 1154.

Tinnitus

The veteran has a history of exposure of to acoustic trauma 
while he was on active duty.  The VA examiner who evaluated 
his tinnitus in April 2002 rendered an opinion that this 
disability was at least as likely as not related to the 
acoustic trauma to which the veteran was exposed during 
service.  Under these circumstances, this places the evidence 
in equipoise, and therefore the benefit of the doubt doctrine 
is applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  As such, service connection is 
warranted.  

II.  Claims for Increased Rating

Service connection for the residuals of shell fragment wounds 
of the right thigh and elbow was granted in the June 2002 
rating decision giving rise to this appeal.  In cases such as 
this the propriety of the initial rating must be evaluated.  
Fenderson v. West, 12 Vet. App. 119 (1999).  It is noted 
that, as the veteran submitted his initial claim for benefits 
in January 2002, the law and regulations regarding the 
evaluation of scars was changed during the pendancy of the 
veteran's appeal.  In such cases, the old law is applied 
prior to the effective date of the new, after which, the new 
law is applied.  VAOPGCPREC 7-2003, Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kumar v. Principi, 
341 f.3rd 1327 (Fed. Cir. 2003).  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
they be poorly nourished, with repeated ulceration; that they 
be tender and painful on objective demonstration; or that 
they produce limitation of function of the body part which 
they affect.  38 C.F.R. § 4.118, Codes 7803, 7804, and 7805 
(effective prior to August 30, 2002).  

Effective on August 30, 2002 scars that are superficial or 
painful on examination are to be evaluated as 10 percent 
disabling.  38 C.F.R. § 4.118, Code 7804.  

X-ray studies performed at a VA facility in December 2001 
show that the veteran had complaints of intermittent right 
elbow pain as a result of shrapnel in the right elbow.  X-ray 
studies of the elbow showed a metallic foreign body noted 
lodged within the olecranon portion of the ulna.  No joint 
effusion was seen.  There was no other significant bone, 
joint or soft tissue abnormality.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran indicated that he had been near a hand 
grenade when it exploded in 1966 while in Vietnam.  He stated 
that he had sustained shrapnel wounds of the right elbow and 
right leg.  Fragments were never removed.  He complained of 
intermittent pain in the right elbow and right thigh region, 
more pronounced in the elbow.  He reported that he has 
increased pain in his right elbow with repeated lifting, but 
no functional losses.  He had not lost time from work due to 
his wound residuals.  Right elbow examination revealed a 
well-healed, nontender one-centimeter scar over the 
olecranon.  He had full range of motion and strength and 
sensation were intact.  Examination of the right thigh 
revealed a faint, well-healed, non-tender one-centimeter scar 
over the mid anterior region.  No fragments were palpable.  
X-ray studies of the right elbow showed a small metallic 
fragment in the projection of the olecranon process of the 
ulna.  A small metallic fragment was also seen in the soft 
tissues of the mid-thigh along the anteromedial aspect.  The 
diagnoses were residuals of shell fragment wounds of the 
right elbow and right thigh.  

At the December 2004 hearing before the Board, the veteran 
testified that he suffered fragment wounds to his right thigh 
and right hand due to an exploding hand grenade.  He 
testified he has retained metal fragments in both his right 
thigh and right elbow, and that both of these conditions are 
painful at times.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran has small scars on his right elbow and right 
thigh with retained metallic foreign bodies on X-ray 
examination.  Such residuals of shell fragment wounds may be 
evaluated as analogous to a tender and painful scar.  As 
such, separate 10 percent disability ratings are warranted 
for the veteran's service-connected residuals of the shell 
fragment wound of the right elbow, and for his service-
connected residuals of a shell fragment wound of the right 
thigh.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  

A rating of 10 percent for the residuals of a shell fragment 
wound of the right thigh is granted.  

A rating of 10 percent for the residuals of a shell fragment 
wound of the right elbow is granted.  



	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


